

114 S1438 IS: Allowing Greater Access to Safe and Effective Contraception Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1438IN THE SENATE OF THE UNITED STATESMay 21, 2015Ms. Ayotte (for herself, Mr. Gardner, Mrs. Ernst, Mr. Burr, Mr. Johnson, Mr. Tillis, and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo allow women greater access to safe and effective contraception.
	
 1.Short titleThis Act may be cited as the Allowing Greater Access to Safe and Effective Contraception Act. 2.Applications for non-prescription contraceptive drugs (a)Priority review of applicationThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall give priority review to any supplemental application submitted under section 505(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)) for a contraceptive drug, provided that—
 (1)the supplemental application is with respect to a drug intended for routine use; and (2)if the supplemental application is approved, with respect to individuals aged 18 and older, such drug would not be subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)).
 (b)Fee waiverThe Secretary shall waive the fee under section 736(a)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379h(a)(1)) with respect to a supplemental application that receives priority review under subsection (a).
 (c)Over-the-Counter availabilityNotwithstanding any other provision of law, with respect to individuals under age 18, a contraceptive drug that is eligible for priority review under subsection (a) shall be subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)).
			3.Empowering women to make their own health decisions
 (a)No limitations based on whether a drug is prescribedSection 9003 of the Patient Protection and Affordable Care Act (Public Law 111–148), and the amendments made by such section, are repealed, and the Internal Revenue Code of 1986 shall be applied as if such section, and amendments, had never been enacted.
 (b)No limitations on health FSAsSections 9005 and 10902 of the Patient Protection and Affordable Care Act (Public Law 111–148) and section 1403 of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), and the amendments made by such sections, are repealed, and the Internal Revenue Code of 1986 shall be applied as if such sections, and amendments, had never been enacted.
			